Citation Nr: 0530680	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  96-47 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for chronic lumbosacral strain, 

2.  Entitlement to an initial rating in excess of 10 percent 
for chronic hamstring strain of the right knee.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to the veteran's service-
connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1993 to May 
1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  In a May 1996 rating decision, the RO, in part, 
granted service connection for chronic lumbosacral strain, 
and assigned a 20 percent rating.  Service connection was 
also established for chronic hamstring strain of the right 
knee, rated as 10 percent disabling.  The veteran appealed, 
and the claims for increased ratings were denied in September 
1996.  In an October 1996 rating decision, the claim for a 
TDIU was denied.  The claims were remanded for additional 
development in December 1997 and May 2003.  The claims are 
now before the Board for further appellate consideration.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 27, 1999, the veteran's chronic 
lumbosacral strain was not manifested by more than moderate 
limitation of motion of the lumbar spine, more than moderate 
intervertebral disc syndrome, or incapacitating episodes of 
intervertebral disc symptoms having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, nor was it productive of muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position, listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or some of the 
above with abnormal mobility on forced motion.  

2.  From August 27, 1999, forward, the veteran's service-
connected low back disability has been manifested by severe 
lumbosacral strain manifested by severe limitation of motion 
and characteristic pain; or severe lumbosacral strain with 
marked limitation of forward bending in a standing position 
and abnormal mobility on forced motion.  

3.  The veteran's chronic hamstring strain of the right knee 
is not manifested by more than slight recurrent subluxation 
or lateral instability of the knee, and impairment that 
results in chronic and recurrent pain on motion and slight 
overall limitation of motion of the knee due to pain; 
however, even when pain is considered, the veteran's right 
knee disability is not shown to result in functional loss 
consistent with or comparable to limitation of motion of the 
right leg to 30 degrees on flexion or to 15 degrees on 
extension, or to otherwise result in functional loss due to 
limitation of motion that warrants the assignment of a higher 
evaluation.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 20 percent, for chronic lumbosacral strain, from 
May 4, 1995, to August 27, 1999, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes (DCs) 5292, 5293 (before and 
since September 23, 2002), 5295 (2003); 38 C.F.R. § 4.71a, 
DCs 5235-5243 (effective since September 26, 2003).

2.  The criteria for the assignment of a staged rating of 40 
percent, but no more, for chronic lumbosacral strain, 
effective from August 27, 1999, forward, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, DCs 5292, 5293 (before and since September 23, 
2002), 5295 (2003); 38 C.F.R. § 4.71a, DCs 5235-5243 
(effective since September 26, 2003); Fenderson v. West, 12 
Vet. App. 119 (1999).

3.  The criteria for a disability rating in excess of 10 
percent for chronic hamstring strain of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, DCs 5257 5260, 
5261 (2005); VAOPGCPREC 9-98.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of letter to the veteran from 
the RO dated in June 2003, as well as by the discussions in 
the rating decisions, statement of the case (SOC), and 
multiple supplemental statements of the case (SSOCs).  By 
means of these documents, the veteran was told of the 
requirements to establish increased ratings and of the 
requirements to establish a TDIU, of the reasons for the 
denial of his claims, of his and VA's respective duties, and 
he was asked to provide information in his possession 
relevant to the claims.  In addition to the June 2003 VCAA 
letter which provided the VCAA laws and regulations, 
additional documents of record, to include the rating 
decisions of record, the SOC and SSOCs have included a 
summary of the evidence, all other applicable law and 
regulations, and a discussion of the facts of the case.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the claims were initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran a VCAA letter in June 2003 which included the VCAA 
laws and regulations.  A VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  However, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  After receipt of the 
content-complying letter in 2003, his claim was readjudicated 
based upon all the evidence of record as evidenced by 
February 2004 SSOC which pertained to the increased ratings 
issues, and a June 2004 SSOC which addressed each of the 
issues on appeal.  There is no indication that the 
disposition of his claim would not have been different had he 
received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's VA and private 
outpatient records.  There is no indication of any relevant 
records that the RO failed to obtain.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, the veteran was afforded several VA 
medical examinations as to the issues addressed in this 
portion of the decision, most recently in 2003.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).

Historical Background

Review of the veteran's service medical records shows that 
the veteran was seen in February 1994 for low back and right 
knee complaints.  Back strain and right knee strain were 
diagnosed.  

On post service VA examination in March 1996, the veteran 
complained of constant sharp low back pain and tightness. 
Pain was increased by lifting, inactivity, and prolonged 
standing.  The examiner found tenderness to palpation over 
the lumbar spine.  Exaggeration of the lordosis was noted.  
There were no sensory or neurologic deficits.  Ranges of 
motion testing showed flexion to 60 degrees, with extension 
to 30 degrees, and rotation to 30 degrees.  X-ray was 
interpreted as normal.  

As to the right knee at the time of the March 1996 exam, the 
veteran complained of a constant, sharp, shooting pain, and 
stiffness behind the knee in the popliteal fossa.  Pain was 
increased by prolonged standing, lifting, and inactivity.  He 
described the knee as feeling tense and tight.  Examination 
showed that the veteran was able to heel and toe walk, squat 
and arise, and to have normal gait and station.  There was 
tenderness over the hamstring tendon of insertion in the 
posterior aspect of the knee.  There was no swelling, 
redness, heat, effusion, dislocation, or other abnormality 
noted.  Range of motion was full.  X-ray was interpreted as 
normal.  

A private report dated in August 1996 shows that the veteran 
was seen for chronic low back strain.  He reported feeling 
some "pressure" and "warmth" that went into the sides.  He 
walked with a symmetrical gait.  Deep tendon reflexes were 1-
2+ and symmetrical throughout.  Sensation was intact to the 
pinwheel.  Straight leg raising was negative.  

When examined by VA in September 1996, the veteran reported a 
constant sharp low back pain that started in the upper part 
of the right buttock and radiated to the lumbosacral spine.  
He said that his back was extremely tight.  He felt that he 
constantly needed to arch his back and straighten it up.  He 
also described a warm sensation over the back and buttock 
that was accompanied by sharp and shooting pain.  He said 
that he was unable to exercise and had chronic stiffness in 
the back.  The pain radiated into both legs.  Bending, 
stooping, keeling, crouching, and crawling, all aggravated 
the pain.  Exam showed that his gait and station were normal.  
Heel and toe walk were satisfactory.  He declined to attempt 
a squat.  There was no muscle spasm, but there was exquisite 
tenderness to even the lightest touch over the entire lumbar 
spine.  He had an exaggerated lordosis.  The veteran 
complained of pain on any movement of the lower extremities 
during attempts to do straight leg raising testing.  He 
complained of back pain at about 20 degrees in both lower 
extremities.  Deep tendon reflexes were 3+ and equal.  Muscle 
strength was 5 of 5 except 1 of 5 in the dorsiflexors of both 
great toes.  There was no lower extremity sensory deficit.  
Muscle bulk tone, and mass were within normal limits.  Range 
of motion was to 55 degrees on forward flexion with backward 
extension to 10 degrees.  Left and right flexion were to 15 
degrees and rotation on the right was to 30 degrees and to 20 
degrees on the left.  The veteran complained of pain on all 
range of motion testing.  The diagnosis was chronic lumbar 
strain.  

Examination of the right knee by VA in September 1996 shows 
that the veteran complained that his knee was sore and 
bothered him all of the time.  He described a tingling, tight 
sensation in the knee.  This sensation was present most of 
the time.  He said that he had a real tight pain and 
stiffness.  There had been no swelling, redness, nor heat.  
Standing, walking, moving around, and most activities 
aggravated the pain.  He described a constant sharp, shooting 
pain behind the knee in the popliteal fossa.  Exam showed 
that his gait and station were normal.  Heel and toe walk 
were satisfactory.  He declined to attempt to squat.  There 
was exquisite tenderness to even very light touch over the 
entire knee.  There was no swelling, redness, heat, effusion, 
weakness, subluxation dislocation, or other abnormality.  
Range of motion was from 0 to 145 degrees Muscle strength was 
5 of 5.  There was no malunion or instability.  The diagnosis 
was chronic strain of the right knee.  

VA X-rays of the lumbar spine and right knee in May 1998 were 
interpreted as normal.  

At the time of VA evaluation in March 1999, the examiner who 
had conducted the 1996 examination, "gave the veteran a 
light residual functional capacity based on both impairment 
for the knee and the back and based on chronic pain."  

A VA social and industrial survey examination was conducted 
in August 1999.  At that time, it was noted that in addition 
to the veteran's physical disabilities of the low back, right 
knee, and fracture residuals of the mandible, he also had 
psychiatric diagnoses, to include a personality disorder and 
pain disorder associated with both psychological factors and 
a general medical condition, depressive disorder, and alcohol 
abuse, by history.  

Orthopedic examination by VA on August 27, 1999, showed that 
there was no back spasm or edema.  The back was tender.  
Range of motion showed flexion to 30 degrees, extension of 0 
to 5 degrees, with right lateral flexion to 15 degrees.  Left 
lateral flexion was to 20 degrees.  He had pain throughout 
range of motion.  Examination of the right knee showed mild 
varus deformity.  There was tenderness but no edema.  Range 
of motion of the knee was 0 to 45 degrees.  McMurray test 
could not be performed due to pain.  The right hamstring was 
tender.  There was no atrophy of the right thigh.  X-rays of 
the lumbar spine and right knee were unremarkable.  The final 
diagnoses were varus deformity of the right knee with limited 
range of motion and limited range of motion of the back with 
pain.  The examiner opined that the veteran's back and right 
knee conditions precluded gainful employment because of pain 
and limited motion.  The same examiner, however, reported in 
a December 1999 statement, that he thought that the veteran 
could be "tried on" working on light sedentary work that 
did not require heavy lifting, prolonged walking or standing, 
due to the pain in his back, right knee, and right thigh.  
The examiner was unsure whether the veteran was capable of 
sedentary employment.  

VA treatment records dated from 2000 through 2003 show 
treatment for various disabilities, to include his service-
connected back and right knee.  These documents also reflect 
treatment for psychiatric problems, and it is noted that 
Social Security Administration benefits were awarded in 2002 
due to this psychiatric disabilities.  These documents 
include magnetic resonance imaging (MRI) tests in May 2000 
and November 2003 which reflect mild degenerative changes at 
L5-S1.  

VA orthopedic examination report dated in October 2003 
reflects that the examiner reviewed the veteran's claim file.  
It was noted that the veteran reported intermittent swelling 
of the right knee associated with stiffness.  He denied 
giving out of the knee or locking up and denied erythema or 
heat.  He was not aware of a hamstring problem.  His knee 
symptoms were triggered by standing for long periods of time 
and had increased since 1999.  Duration was three hours and 
severity was 5/10.  The veteran relieved his symptoms with 
Naprosyn three times a day and ice to the knees.  He also did 
physical therapy twice a week.  It was noted that the knee 
had no affect on his ability to do his activities of daily 
living an regarding employment.  The veteran related that he 
was on Social Security benefits due to mental health issues.  
He did not participate in sports, but he was able to drive.  

Examination showed that he a normal gait and posture.  There 
knees were symmetrical, but there was a slight varus 
deformity.  There was no swelling, crepitus, effusion, or 
erythema.  He did have right medical joint line tenderness.  
He was able to squat.  His gait was normal and range of 
motion was 0-140 degrees.  Motor was 5/5 bilaterally 
including the quadriceps.  There was no atrophy.  Drawer, 
McMurray and pinch tests were negative.  Deep tendon reflexes 
were 1+ and his dorsal, pedis, and pretibial pulses were 2+ 
bilaterally.  X-ray was unremarkable.  

Examination of the spine showed that the veteran complained 
of lower back pain and spasms.  This radiated across the back 
and occurred while reaching forward to pick something up.  It 
was associated with stiffness.  He denied radiculopathy or 
paresthesia.  He also denied loss of bowel or bladed control.  
Symptoms occurred daily but intermittently.  They were 
aggravated by twisting, reaching, and standing for long 
periods of time.  He had been seen in the emergency room for 
back problems three time within the past two years.  The 
examiner noted that the veteran was able to do his activities 
of daily living.  It was again noted that he was not employed 
due to mental health problems.  

Exam showed that the veteran had a normal gait and posture.  
There was some tenderness at the L4-5 level.  His musculature 
was normal and well developed.  Range of motion showed 
forward flexion to 65 degrees with pain at the endpoint.  He 
extended to 25 degrees and had pain throughout that range of 
motion.  He laterally extended 30 degrees but had pain at the 
endpoint.  He rotated 26 degrees bilaterally but had pain on 
the right side at the endpoint.  He was able to heel and toe 
walk, and he was able to squat.  He had a negative straight 
leg raise to 70 degrees, but he did have hamstring pain and 
tightness, right greater than left with this activity.  His 
motor strength was 5/5 bilaterally including his quadriceps, 
and there was no atrophy.  He had full sensation to the his 
lower extremities.  X-ray was unremarkable, but the examiner 
noted that a MRI in 2000 had shown mild L5-S1 degenerative 
disc disease.  The examiner opined that the veteran's 
conditions did not preclude sedentary employment.  

VA peripheral nerves examination showed no evidence of 
lumbosacral radiculopathy, but as noted above, a MRI 
conducted at this time showed mild L5-S1 degenerative disc 
disease.  

VA orthopedic examination was conducted in December 2003.  
The veteran complained of pain in the left from sitting when 
the straight leg raising maneuver was done in the sitting 
position.  In the supine position, he complained of back pain 
of 49 degrees of elevation of the right leg and 58 degrees of 
elevation of the left knee.  He could twist 47 degrees to the 
right and 27 degrees to the left.  He could flex his back to 
48 degrees and bring his fingertips to within 15 inches of 
the floor.  Extension of the back was fixed at 10 degrees of 
flexion.  Deep tendon reflexes were fixed at 10 degrees of 
flexion.  Deep tendon reflexes were equal and symmetrical.  
He was tender to pressure in the sciatic notches and along 
the course of the sciatic nerve bilaterally.  

Examination of the right knee showed that the veteran could 
extend to 175 degrees.  Flexion of the right knee was to 160 
degrees.  Movement of the right patella with knee extended 
produced pain on the lateral side.  Grind test produced pain 
in the right knee but no crepitus.  No laxity was noted.  
Drawer sign was negative.  

The final diagnoses included mild degenerative disc disease 
in the lumbar spine at L5-S1 level; chronic back strain of 
the lumbar spine manifested by pain and spasms occasioned by 
lifting and statis stresses; chronic ligamentous strain of 
the lateral aspect of the right knee manifested by pain on 
palpation and pain on stressing of the lateral collateral 
ligament.  The examiner added that the veteran had some back 
pain with prolonged sitting, but with ability to move at 
intervals, he could accomplish some sedentary work.  Because 
of his back condition, he would be precluded from lifting 
objects heavier than approximately 20 pounds.  The knee 
symptoms would make him somewhat unstable for activities 
which required climbing or ladder climbing.  Within these 
physical parameters , "he could function."  

VA treatment records in 2004 are essentially for a dental 
condition.  

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2005).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

The veteran has appealed the disability initially assigned 
with the grant of service connection in May 1996 as to the 
low back and right knee.  Because he appealed the initial 
rating as to these disorders, the Board must consider the 
applicability of staged ratings covering the time period in 
which his claim and appeal have been pending.  Fenderson v. 
West, 12 Vet. App. 119, 12-27 (1999).  

The Lumbar Spine

Shortly after service discharge, the veteran filed a claim 
for service connection for a back disorder which was granted 
upon rating decision in May 1996.  A 20 percent rating, 
effective from the date following discharge, was assigned at 
that time.  The veteran appealed and the RO confirmed the 
rating in September 1996.  The claim has been on appeal since 
the initial grant.  The Board notes that the regulations for 
rating disabilities of the spine were changed, effective 
September 23, 2002, and again effective September 26, 2003.  
The Board observes that the veteran was apprised of the 
regulatory change in the June 2004 SSOC.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law or regulations governing 
a claim are changed while the claim is pending, the version 
most favorable to the claimant applies (from the effective 
date of the change), absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

In deciding such case, the Board must determine whether the 
previous or revised version is more favorable to the veteran.  
However, if the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of the change, and the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  See 38 U.S.C.A. § 
5110(g); see also VAOPGCPREC 3-2000 (2000).  Here, it is 
clear that the previous version is more favorable to the 
veteran for the period from August 27, 1999.  This is true 
because the Board has determined that the previous 
regulations show that the veteran warrants an increased 
rating from that date.  However, the previous regulations, or 
the revised versions for that matter, are not more favorable 
to the veteran for additional increased rating.  (The Board 
notes that the revised regulations are only to be applied 
from their effective dates.)  

Under 38 C.F.R. § 4.71a, DC 5292, limitation of motion of the 
lumbar spine, the criteria provide that a 40 percent 
disability rating will be assigned for severe limitation of 
motion of the lumbar spine, a 20 percent disability rating 
will be assigned for moderate limitation of motion, and a 10 
percent rating will be assigned for slight limitation of 
motion.  38 C.F.R. § 4.71a, DC 5292 (2002), prior to 
September 23, 2002.

When an evaluation of a disability is based on limited 
motion, the Board must also consider any additional 
functional loss under the provisions of 38 C.F.R. §§ 4.40 and 
4.45 and in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Under DC 5295, a 40 percent evaluation is awarded for severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation may 
also be assigned if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
A 20 percent evaluation may be assigned for lumbosacral 
strain where there is muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 10 percent disability rating may be assigned 
where there is evidence of characteristic pain on motion.  38 
C.F.R. § 4.71a, DC 5295 (2002), prior to September 23, 2002.

DC 5293 provides that a 60 percent rating is warranted when 
intervertebral disc syndrome is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  If 
the disability is severe, characterized by recurring attacks, 
with intermittent relief, a 40 percent rating is in order.  A 
20 percent rating is assigned when the disability from 
intervertebral disc syndrome is moderate with recurring 
attacks.  38 C.F.R. § 4.71a, DC 5293 (2002), prior to 
September 23, 2002.

As of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining (under Sec. 4.25) separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

Intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months, warrants a 60 percent rating. With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent rating is assigned.  With incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months, a 20 percent rating is 
awarded.  With incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months, a 10 percent rating is assigned.  38 
C.F.R. § 4.71a, DC 5293, effective September 23, 2002.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

In September 2003 further regulatory amendments were made.  
The September 2003 regulatory amendments provide a general 
rating formula for diseases and injuries of the spine (for 
DCs 5235 to 5243 unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine warrants a 100 
percent disability rating;

For unfavorable ankylosis of the entire thoracolumbar spine a 
50 percent disability rating is assigned;

For unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine, a 40 percent disability rating is assigned;

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine, a 
30 percent disability rating is assigned;

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis, a 20 
percent disability rating is warranted; and

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height, a 10 percent disability rating is assigned.

Note: (1)  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate DC.

Note: (2)  For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note: (3)  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note: (4)  Round each range of motion measurement to the 
nearest five degrees.

Note: (5)  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note: (6)  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

Intervertebral disc syndrome can also be rated where the 
disability is manifested by incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months, 
warrants a 60 percent rating.  With incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, a 40 percent rating is 
assigned.  With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months, a 20 percent rating is awarded.  With 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months, a 
10 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5243, 
effective September 26, 2003.

Note (1):  For purposes of evaluations under DC 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Note (2):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

Analysis

As stated above, the schedular criteria for rating 
disabilities of the spine were revised twice during the 
course of the veteran's appeal.  The Board must evaluate the 
veteran's low back disability according to the various 
criteria in effect during this period.  Initially, the Board 
will address whether an increased rating is warranted for the 
period following initial grant of service connection and 
assignment of a 20 percent disability rating, effective from 
May 4, 1995.  

As indicated above in the "Factual Background" portion of 
this decision, manifestations of the veteran's low back 
disorder were shown but not to a significant degree for the 
period following discharge from service until VA examination 
on December 27, 1999.  It is noted that upon VA exams in 
March and September 1996, range of motion of the lumbar spine 
was only slightly limited, and X-rays in March 1996 were 
unremarkable.  It was not until VA examination on August 27, 
1999, that severe limitation of motion of the back was 
reported.  The back was tender and flexion was limited to 30 
degrees.  Extension was to 5 degrees, and there was moderate 
right (to 15 degrees) and left (to 20 degrees) lateral 
flexion impairment.  It was noted that there was pain 
throughout range of motion.  

The law and regulations in effect from initial date of 
service connection in 1995 include DC 5292 which provides for 
a 40 percent rating when there is severe limitation of 
motion.  It is the Board's conclusion that limitation of 
motion at the time of the August 27, 1999, exam may be 
considered severe, particularly on forward flexion, and it is 
noted that the veteran complained of pain throughout range of 
motion testing.  Thus, it is concluded that the veteran's low 
back disorder was manifested by severe limitation of motion  
which merits the assignment of a 40 percent rating from the 
date of the VA examination - August 27, 1999.  See 
38 U.S.C.A. § 5107(b); DeLuca, supra.  In sum, the record 
reveals that the veteran's low back disorder showed increased 
disability at that time, and the aforementioned findings are 
productive of a 40 percent rating pursuant to DC 5292; this 
is the highest available rating under this code.  

The Board has considered other applicable DCs which were also 
in effect for the period from May 4, 1995, to August 27, 
1995, to determine if the veteran warrants an even greater 
increased rating, or an increased rating at an earlier date.  
With regard to DC 5293, and based on the medical evidence or 
record from the date following discharge until August 27, 
1999, it was not shown that the veteran had intervertebral 
disc syndrome during this period in question.  Thus, this 
code is not determined to be the most appropriate to rate the 
veteran's low back disorder for this time period.  Even 
assuming the applicability of this code, it is noted that 
from the date following discharge until August 27, 1999, when 
the Board has determined that a 40 percent rating is 
warranted under another code, the veteran did not show severe 
intervertebral disc syndrome characterized by recurring 
attacks with intermittent relief for a 40 percent rating 
under this code.  Nor did he show moderate intervertebral 
disc syndrome with intermittent attacks for a 20 percent 
rating.  As such, this code is not for application for the 
time period (May 4, 1995, to August 27, 1999) in question.  

With regard to DC 5295, the highest available rating is 40 
percent, and the veteran is now in receipt of a 40 percent 
rating as of August 27, 1999.  From the date following 
discharge, however, until the August exam, manifestations of 
the low back which result in a rating in excess of 20 percent 
are not shown.  For example, there was no listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space.  Nor was 
abnormal mobility on forced motion demonstrated.  It was not 
until the August 27, 1999, examination that the veteran 
showed marked limitation of forward bending.  While there was 
some loss of lateral motion, arthritic changes were not shown 
at this time.  Thus, the Board has chosen DC 5292 as the most 
appropriate DC for the time period in question, and has 
awarded an increased rating pursuant to that code.  

Manifestations of the veteran's low back disorder subsequent 
to the August 27, 1999, examination and prior to the initial 
revisions of the regulations for rating spinal disabilities 
in September 23, 2002, are not significant.  While the 
veteran was seen for back strain during this period of time, 
significant changes in the degree of impairment are not 
demonstrated.  One change, however, is that MRI testing in 
2000 showed mild degenerative disc disease at L5-S1 which had 
not been diagnosed previously.  No clinical findings were 
recorded, however, which meet the criteria described above 
for a rating in excess of 40 percent from August 27, 1999, to 
September 23, 2002.  

As of September 23, 2002, some but not all of the regulations 
for rating disabilities of the spine were revised.  The Board 
has considered the old and revised rating criteria for rating 
the veteran's low back disorder as of that date forward.  
Specifically, it is noted that DCs 5292 and DC 5295, in 
effect prior to September 23, 2002, need not be considered as 
the veteran is already rated at 40 percent disabling, and 
that is the highest available rating under those codes.  The 
criteria for a 60 percent rating are not met pursuant to DC 
5293 in that his disc disease was described as mild in 2000 
and 2003.  Persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and muscle spasm are not 
demonstrated on the clinical records dated subsequent to VA 
exam in August 1999.  This includes consideration of all 
treatment records dated subsequent to that time, to include 
VA examinations in 2003 which showed slightly improved range 
of motion of the lumbar spine.  No increase in disc disease 
was demonstrated between MRIs in 2000 and 2003.  

Similarly, the veteran does not meet the criteria for a 
rating in excess of 40 percent from September 23, 2002, 
forward, pursuant to those codes which went into effect on 
that date.  There is simply no evidence of incapacitating 
episodes of 6 weeks length within the past 12 months.  As 
such, a 60 percent rating is not warranted pursuant to DC 
5293, effective September 23, 2002.  

As to whether an increased rating is warranted from September 
26, 2003, the date of the second revisions during the appeal 
process, there is no evidence that supports a rating higher 
than 40 percent under the revised criteria.  Specifically, 
there is no evidence establishing unfavorable ankylosis of 
the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5237, 
effective September 26, 2003.  

In sum, the Board concludes that the evidence supports the 
assignment of a 40 percent rating, but not higher, for the 
veteran's low back disability from August 27, 1999, based on 
the old law and regulations, pursuant to DCs 5292 and DeLuca.  

Right Knee

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of 
leg flexion is rated 0 percent when limited to 60 degrees, 10 
percent when limited to 45 degrees, 20 percent when limited 
to 30 degrees, and 30 percent when limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5260.  Limitation of leg extension is 
rated 0 percent when limited to 5 degrees, 10 percent when 
limited to 10 degrees, 20 percent when limited to 15 degrees, 
30 percent when limited to 20 degrees, and 40 percent when 
limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5261.

Ankylosis of a knee that is at a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees, 
warrants a 30 evaluation.  Ankylosis in flexion between 10 
and 20 degrees is rated 40 percent disabling.  Ankylosis in 
flexion between 20 and 45 degrees is rated 50 percent 
disabling.  Ankylosis which is extremely unfavorable, in 
flexion at an angle of 45 degrees or more is rated 60 percent 
disabling.  38 C.F.R. § 4.71a, DC 5256.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 
5257.

Analysis

Review of the clinical evidence reflects that the veteran has 
complained of right knee pain consistently over the years.  
What the evidence does not show is significant limitation of 
motion of the right knee or lateral instability or 
subluxation.  As such, an increased rating to 20 percent is 
not warranted under DCs, 5257, 5260, 5261.  

VA's General Counsel has held that under certain 
circumstances, a separate disability evaluation may be 
assigned for arthritis of the knee in addition to the rating 
for instability under DC 5257.  VAOPGCPREC 9-98 (August 14, 
1998) and VAOPGCPREC 23-97 (July 1, 1997).  However, a review 
of the medical evidence reveals that there have been no 
findings suggesting that the veteran suffers from 
degenerative joint disease of the right knee; as such, a 
separate rating is not warranted.  (See the various right 
knee X-rays of record, all of which are negative for 
arthritic changes.)  

The currently assigned 10 percent rating takes into account 
the veteran's complaints of pain, limitation of motion, if 
shown, and other related symptoms.  See 38 C.F.R. § 4.71a, 
DCs 5257, 5260, 5261 and DeLuca.  Therefore, the Board 
determines that the right knee disability warrants no more 
than a 10 percent rating.  


ORDER

The assignment of an initial rating in excess of 20 percent 
for chronic lumbosacral strain, from May 4, 1995, to August 
27, 1999, is denied.  

The assignment of a staged rating of 40 percent for chronic 
lumbosacral strain, effective from August 27, 1999, is 
granted, subject to the rules and regulations governing the 
payment of VA monetary benefits.  

The assignment of an initial rating in excess of 10 percent 
for chronic hamstring strain of the right knee is denied.  




REMAND

The grant of an increased rating for the veteran's low back 
disorder could impact favorably on his claim for a TDIU.  The 
Board has therefore concluded that it would be inappropriate 
at this juncture to enter a final determination on the issue 
of a TDIU.  See Henderson v. West, 12 Vet. App. 11 (1998), 
citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the 
proposition that where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render any review of the decision on the other claim 
meaningless and a waste of appellate resources, the claims 
are inextricably intertwined.

In light of these circumstances, the Board has concluded that 
adjudication is required.

Accordingly, this case is REMANDED for the following actions:

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any of his service-connected disabilities 
dated subsequent to the most recent 
documents in the file from 2004.  With 
any necessary authorization from the 
veteran, the AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that are not 
currently of record.  All efforts to 
obtain these records must be documented 
in the claims file.  If any records 
cannot be obtained, it should be so 
stated, and the veteran is to be informed 
of any records that could not be 
obtained.  If pertinent records are 
received, the AMC should ensure that VCAA 
examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  The veteran should be scheduled for 
the appropriate VA examination to 
determine whether his service-connected 
low back, right knee, and/or residuals of 
fracture of the mandible preclude him 
from obtaining and maintaining 
employment.  All indicated tests must be 
conducted.  The claims files must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examination report must indicate that a 
review of the claims files was made.  The 
examiner should elicit from the veteran 
and record for clinical purposes a full 
work and educational history.  Based on 
his/her review of the claims files, the 
examiner should provide an opinion as to 
whether the service- connected 
disabilities alone preclude the veteran 
from securing and following substantially 
gainful employment consistent with his 
education and occupational experience.  
All examination results, along with the 
complete rationale for the opinion 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

3.  After ensuring that all development 
has been conducted and completed in full, 
readjudicate the issue of entitlement to 
TDIU.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, issue a Supplemental 
Statement of the Case (SSOC) and afford 
the veteran an appropriate opportunity to 
respond.

Thereafter, if indicated, the case should 
be returned to the Board for the purpose 
of appellate disposition.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


